—In an action, inter alia, to recover damages for breach of contract, the plaintiff appeals, as limited by his brief, from so much of an order of the Supreme Court, Nassau County (Davis, J.), dated December 23, 1997, as denied his motion for summary judgment on the complaint in the principal sum of $20,000, based upon a purported settlement of the action.
Ordered that the order is affirmed insofar as appealed from, with costs.
We agree with the Supreme Court that the purported settlement did not comply with the requirements of CPLR 2104. Thus, enforcement of the settlement was not warranted and the plaintiff was not entitled to summary judgment (see, Matter of Dolgin Eldert Corp., 31 NY2d 1; Phillips v Pamper Decorating Serv., 228 AD2d 425; Venuti v Booth Mem. Med. Ctr., 204 AD2d 715; Marine Midland Bank v Ramleh Enters., 202 AD2d 403; Zambrana v Memnon, 181 AD2d 730; Kalomiris v County of Nassau, 121 AD2d 367). Bracken, J. P., Ritter, Santucci and Altman, JJ., concur.